Allowance
	Claims 1, 4-17 and 20 are allowed. 
The specific limitations of “wherein a cross-sectional shape of the bendable portion in a plane perpendicular to the bending axis is a partial circular ring, and an intersection point between the bending axis and the plane is a circle center of a circular ring where the bent bendable portion is located; and a cross-sectional shape of the support layer in a plane perpendicular to the bending axis is a partial circular ring which is bent around the bending axis” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Saeki et al. (US Publication 2016/0293869) discloses a display substrate 20 comprising a display portion A, a binding portion C and a bendable portion B between the display portion and the binding portion, wherein the binding portion is on a side of the display portion distal to a light exit side of the display substrate; wherein, a support layer 12 is on an inner side of the bendable portion, and the support layer extends from one end of the bendable portion close to the display portion to one end of the bendable portion close to the binding portion of the bendable portion and extends along an edge on the inner side of the bendable portion; and the bendable portion is bent around a bending axis.  
However, Saeki does not disclose wherein a cross-sectional shape of the bendable portion in a plane perpendicular to the bending axis is a partial circular ring, and an intersection point between the bending axis and the plane is a circle center of a circular ring where the bent bendable portion is located; and a cross-sectional shape of the support layer in a plane 
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841